Exhibit 10-65
 
PK Heading [v0215_exhibit0.jpg]
 
                                                LEASE AGREEMENT
 
THIS AGREEMENT OF LEASE IS MADE AT ISLAMABAD, This 15th day of February, 2008
between THE CAPITAL DEVELOPMENT AUTHORITY, (herein after called as the "LESSOR"
which term and expression shall include, unless the context other wise requires,
its successors, legal representatives and assigns), a body corporate,
established under the Capital Development Authority Ordinance, 1960, (herein
after referred to as the "ORDINANCE") having its principal office and business
at G-7/4, Islamabad, of the ONE PART;
 
And
 
M/s En Pointe Technologies, Inc., a company incorporated in the State of
Delaware USA, with its principal place of business located at 18701 S. Figueroa
Street, Gardena, California USA, (herein referred to as the "LESSEE" which term
and expression shall include, unless the context otherwise requires, its
successors, legal representatives and assigns) of the SECOND PART.
 
WHEREAS the LESSOR, being the lawful owner in exclusive possession of piece and
parcel of land, more particularly described in Schedule "A" appended hereunder,
(herein after referred to as the "PLOT"), comprising of the specified area as
defined in section 2(p) of the ordinance is entitled to lease out the said PLOT
in accordance with section 4 of the ORDINANCE and the LESSEE have, respectively,
agreed to give and take the said PLOT on LEASE, on the following, mutually
agreed terms and conditions:
 
TERMS AND CONDITIONS
 

 a) The period of the LEASE on rent basis shall be up to Ninety-Nine (99) YEARS
from the date of delivery of vacant possession  of the PLOT to the LESSEE  and
will renew

         in increments of 33 years;
 
b)
The lease rental of the PLOT shall be at the rate of Rs. 2,200/- (Pak Rupees Two
thousand and Two hundred only) per square yard for the purpose of constructing
thereon

and operating thereat an Information Technology Campus and Institute (THE
"TECHNOLOGY CAMPUS") for multiple educational,  training and conferences which
may include but is not limited to technical labs; including research, data, and
development labs and centers for all types of IT services: data processing
facilities; disaster and data recovery centers; knowledge and business
processing outsourcing; training across various market segments; managed
services and help desk support for all levels (1, 2, and 3 and advanced
support); general customer services and sales support and; related collateral or
ancillary  services. The TECHNOLOGY CAMPUS will include accommodations for the
faculty, students, staff, as well as visiting foreign and domestic guests, and
business and professional people; auditoriums, conference centers, recreational
facility, special dedicated commerce teaching and training blocks for advanced
courses for multinational companies such as Microsoft, Cisco, and numerous other
manufacturers and software publishers or their resellers or agents who would
establish their respective units, and train people: restaurants and cafeteria
for the convenience of the students, residents, faculty and visitors (as the
institution would work round the clock). To enhance and in; furtherance of the
world-wide prestige, viability, recognition and attraction of the TECHNOLOGY
CAMPUS to students, instructors, business leaders and other professionals, it is
contemplated that the TECHNOLOGY CAMPUS will provide on-the-job practical and
real­business internships employment and work-practice environments, development
of help desk, "back office" services, business process services, and the like
through organizations who have agreed le provide internships and apprenticeships
to students and other candidates of the TECHNOLOGY CAMPUS, and food service
facilities, Internet "café" facilities, banking, visitor and/or student and
instructor facilities, dry-cleaning arid laundry facilities, fitness center, and
such other personal, business, and professional services that would commonly be
found at and in association with first-class educational institutions and
businesses of world-wide recognition;
 

 c) The consideration of the rent of Pak Rupees which shall be paid by the
LESSEE to the LESSOR, pursuant to Schedule "B" as an admission and
acknowledgement for the

    payment by the LESSEE;

 

 d) The LESSOR covenants with the LESSEE that the LESSOR has good valid and
legal title to the PLOT which is unencumbered and is entitled to lease the PLOT
to the LESSEE

         on the terms and conditions herein contained and to permit the use and
occupation thereof by the LESSEE for the purposes aforesaid;
 

 e) The LESSOR hereby further covenants with the LESSEE that the LESSEE having
paid the rent shall peaceably hold and enjoy the PLOT without any interruption
or

        disturbance from or by the LESSOR during the period of the Lease hereby
granted and any renewals thereof; 
        The LESSOR hereby further covenants to keep the lessee safe, harmless
and indemnified against all losses and damages whatsoever occasioned to or
suffered by the LESSEE
        owing to any claim, suit or demand preferred by anyone pertaining to the
title or right of the LESSOR in or to all or LESSEE on the terms and
conditions herein contained or
        to permit the use and occupation thereof by the LESSEE for the purposes
aforesaid. Whereas, in case of violation of any of the terms and conditions of
this lease agreement,
        the LESSOR shall have the right to terminate the lease after issuing a
notice to the LESSEE at least Ninety (90) days to remedy the breach. If the
satisfactory remedial measures
        are not taken by the LESSEE within stipulated time period, the lease
shall be terminated forthwith;
 
b

 f) The LESSEE shall pay to the LESSOR, Annual Ground Rent (AGR) which will be
levied at the rate of Rs. 4/- (Pak Rupees Four only) per square yard, and all
other property

         related and/or commercial taxes levied by the LESSOR under the law; in
no event shall such taxes levied be greater than those levied on other such
institutions;
 

 g)  Lease of the said 'Plot' as mentioned above shall be
non-transferable.  However, the LESSEE shall have the right to outsource and
sublet its premises have the right to

         outsource and sublet its premises have the right to mortgage or charge
the this lease agreement in favour of a lender for raising finances for the
construction/development of

         the project and would inform to the LESSOR in writing in this regard;
 

 h) The PLOT shall only be used for the aforementioned purposes of constructing
thereon and operating thereat the TECHNOLOGY CAMPUS and related facilities as
described 

        in (b) above;
 
The LESSEE shall be responsible for the internal development of the PLOT at its
own cost according to the construction/development plan approved by the LESSOR
which approval shall not be unreasonably withheld. Any objections to the
submitted plan will be communicated to the LESSEE within a period of 30 days.
The LESSEE shall submit to the LESSOR revised plan within 15 days of objections
communicated by the LESSOR. Should such revised plan not be approved within
thirty (30) days after submission, such plan shall be deemed to have been
accepted and approved by the LESSOR. However, unless approved by the LESSOR in
writing through an authorized person, no building, or other structures shall be
constructed by the LESSEE on the PLOT. Furthermore, no building, or other
structures shall be constructed on the PLOT by the LESSEE, in violation of the
layout plans approved by the LESSOR and against the CDA Building and Zoning
Laws, bye-Laws and Rules and Regulations;
 

 i) The LESSEE shall complete Construction on the PLOT within a period of
thirty-six (36) months after taking possession of the PLOT, subject to necessary
permission and

         The LESSEE shall complete Construction on the PLOT within a period of
thirty-six (36) months after taking possession of the PLOT, subject to necessary
permission and
         licenses to be obtained by the LESSEE; and infrastructure to the extent
of road access, and the LESSOR shall facilitate the LESSEE in obtaining
connections for power, gas and
        water. The LESSOR and LESSEE acknowledge and agree that the construction
and development of the TECHNOLOGY CAMPUS will be ongoing and adjustments are
        contemplated based on the development of new technology and
infrastructure requirements to support the same;
 

 j) The LESSEE shall submit to the LESSOR the stage of completion of the project
and activity reports at the end of every six months until final completion
certificate is issued;

 

 k) The LESSOR may at any time and form time to time extend any period or time
provided for in this Agreement of Lease for doing or completing any act, deed or
thing or for

        making payment hereunder or pursuant hereto upon such terms and
conditions as may be agreed between the LESSOR and the LESSEE provided that such
extension shall not
        be granted where failure for doing or completing any act, deed or thing
is due to any willful default or neglect on the part of the LESSEE;
 

 l) The LESSEE shall be responsible and liable for all applicable taxes,
including taxes which are now, or at any time hereafter during the period of the
lease assessed, charged, or

         imposed upon the LESSEE by the LESSOR and the Federal Government in
connection with the PLOT which, however, shall not be greater than those imposed
upon other such
         institutions;
 

 m) The LESSEE shall permit the LESSOR, or any other authorized person, or
competent officers/authorities, on behalf of the LESSOR, to enter upon the PLOT
and the building and

        structures thereon, at all reasonable times, for the purpose of inquiry
or inspections;
 

n) The LESSOR shall grant to, and/or assist the LESSEE in applying for securing,
and maintaining all such permissions, authorizations, approvals, consents and
licenses, as may

        be necessary, or required by the LESSEE, subject to the conditions of
this Agreement and under the applicable laws/Bye-Laws, Rules and Regulations,
for
        and in connections with setting up, operations and maintenance of its
contractual obligations and purposes as aforementioned.  Should any of the
aforementioned laws/Bye-        Laws/Rules and Regulations change, then LESSOR
shall provide LESSEE with written copies of such changes, through registered
post, within ten (10) days of such change;
 

 o) Both the LESSOR and the LESSEE shall carry out their
contractual  obligations throughout the lease period, peacefully without any
undue and unreasonable hindrance from

         any of the parties to this lease Agreement;
 

 p) Notwithstanding anything contained in this Agreement, the lease in respect
of the PLOT shall be renewable on the terms and conditions set forth in
paragraph TERMS AND

        CONDITIONS (a) above;
 

 q) The Registration fee and stamp duty on this lease agreement or any other
such documents relating to the renewal of the lease Agreement if any , shall be
born and payable by

         the LESSEE;
 

 r) The obligations of each of the parties hereunder shall be suspended during
the period and to the extent that the party is prevented or hindered from
complying herewith by

        "Force Majeure" (as hereinafter defined). In such event, the party shall
give notice of suspension as soon as reasonably possible to the other party
stating the date and extent
        of such suspension and the cause thereof. Any of the Parties whose
obligations have been suspended as aforesaid shall resume the performance of
such obligations
        as soon as reasonably possible after the removal of the cause and shall
so notify such other party. "Force Majeure" means any cause beyond the
reasonable control of the 
        Party including (in so far as beyond such control but without prejudice
to the generality of the foregoing expressions) strikes, lock-outs, labor
disputes and compliance
        with any law within Pakistan;
 

 s) The LESSOR with above terms and conditions having been agreed to by the
LESSEE, hereby demises unto the LESSEE all the said PLOT together with all
rights of easements

        and appurtenants thereto coupled with its contractual lease privileges
and benefits up till the period of the aforementioned period of ninety-nine (99)
years including any
        renewals thereof with the delivery of the vacant possession of the PLOT
for the purpose mentioned herein above;
 

 t) This lease agreement shall be governed by and construed in accordance with
the Laws of Pakistan and is subject to any Pakistani Act, Ordinance, Rule,
Regulation, Direction,

        Instruction, Policy including but not limited to the environment
protection etc; as amended from time to time; of the Government of Pakistan and
the LESSOR, as the case
        may be provided it is applied across the board and LESSEE is not singled
out;
 

 u) In case of any dispute between the LESSOR and the LESSEE in respect of any
contractual obligation(s) , the matter shall be referred to an arbitrator , to
be appointed with

        may be provided it is applied across the board and LESSEE is not singled
out;
 

 v) Any notice, approval, request or other communication required or permitted
to be given or made under this agreement shall be in writing in the English
language and delivered

        to the address through post or by hand or sent to the facsimile number
or the LESSOR or the LESSEE, as the case may be, shown below or to such other
address, or facsimile
        number as either Party may have notified the sender and shall be deemed
to be duly given or made when delivered to the recipient at such address or
facsimile number which is

        duly acknowledged:-
 
        To LESSOR:
Capital Development Authority

 
G- 7/4, Islamabad

 
Tel. NO. +92-51-9253021

 
Fax No.  +92-51-2891043

   
        To LESSEE:
EN POINTE Technologies

 
18701-S Figueroa Street

 
Gardena, CA 90248-4506

 
Tel. No.   310 . 337 . 5200

 
Fax No.   310 . 258 . 2304



IN WITNESS WHEREOF BOTH THE LESSOR AND LESSE, hereto have executed these
presents on the 15th day of February, 2008 and have put their signatures/thumbs
hereunder on it in the presence of the following witnesses at Islamabad.
 
 
/s/ Dr. Faisal Awan   
 
/s/ Robert A. Mercer
Director Project Management
 
Robert A. Mercer
CDA Islamabad
 
V. P. Finance & Taxation
   
En Pointe Technologies Inc.

 

 

--------------------------------------------------------------------------------


                               SCHEDULE "A"

 

 
Map [v0215_exhibit3.jpg]
 
 

--------------------------------------------------------------------------------


 
 
 
SCHEDULE "B"
 
10% in the receipt of letter of intent from CDA
 
15% on signing of the lease agreement
 
75% on ten annual equal installments together with interest based on six (6)
months KIBOR (average of ask and bid) for the previous three (3) months. If, for
any reason, KIBOR is no longer valid or applicable, the State Bank of Pakistan
average discount rate shall apply for the respective installments.
 
 
 
 
 